Exhibit 10.10

 

LOAN CONTRACT FOR INVESTMENT

 

This Loan Contract for Investment (“Agreement”), dated as of September 21, 2017,
is entered into by and between NESR Holdings Ltd., a BVI corporation (“NESR
Holdings”) and the person identified below executing this Agreement
(“Investor”).

 

WHEREAS, Investor has agreed to advance the amount set forth herein to NESR
Holdings to enable NESR Holdings to make payment for the purchase of certain
shares of stock of Gulf Energy Services S.A.O.C., an Oman oil field services
company (“Target Company”), from a shareholder;

 

WHEREAS, NESR Holdings is a stockholder in National Energy Services Reunited
Corp (“NESR Corp”) and intends to offer the Target Company shares purchased to
NESR Corp, subject to its shareholder approval upon full disclosure, in exchange
for its stock at cost; and

 

WHEREAS, Investor agrees to accept as payment for its loan an assignment in kind
of Target Company shares or NESR Corp stock.

 

W I T N E S S E T H

 

NOW THEREFORE, in consideration of the premises, the sufficiency and adequacy
which is hereby acknowledged, the Parties agree as follows:

 

1.      Exercise of Rights to Purchase Stock. NESR Holdings has entered an
agreement to purchase from a shareholder in Oman a certain number of shares of
stock in Target Company, which in total amount to five percent (5%) of the
outstanding common stock of Target Company. NESR Holdings plans to exercise its
right to purchase such Target Company stock in two stages. NESR Holdings will
pay the same price per share for all Target Company shares purchased. The first
stage will be to pay US$3.5 million for a portion of the total amount of shares
that can be acquired. NESR Holdings has time to exercise the second stage, and,
if NESR Corp shareholders approve, expects to assign that right to NESR Corp for
no compensation or profit to effect an exchange of NESR Corp stock for the
remaining Target Company shares not purchased at stage one.

 

2.      Advance of Funds. Investor agrees to loan to NESR Holdings an amount
equal to Five Hundred Thousand US dollars ($ 500,000.00 ) (“Investment”).
Investor will deliver the Investment to NESR Holdings within 48 hours after
being advised in writing by email by NESR Holdings to deliver the Investment,
but in no case later than 11:59 a.m. CST on September 27, 2017. The Investment
shall be delivered by wire transfer pursuant to wiring instructions delivered to
Investor by NESR Holdings concurrent with the request for advancement of the
Investment. The parties expect that the payment will be wired directly to the
seller of the Target Company shares of stock. The Investment shall be treated as
a loan to NESR Holdings, and repayment of the loan shall be made pursuant to the
terms of this Agreement.

 

3.      Use of Funds. NESR Holdings will use the funds to acquire shares of
stock in Target Company at the agreed price per share, which will be calculated
based upon an equity valuation of the Target Company of US$250 million divided
by the outstanding number of shares. NESR Holdings will execute all documents
necessary to take legal title to the shares of stock in Target Company. NESR
Holdings shall account for the number of shares of Target Company stock
purchased using the Investment.

 



 1

 

 

4.      Repayment of Loan in Kind. Buyer agrees that NESR Holdings shall have
the right to repay the principal amount of the loan, plus interest accruing on
the unpaid principal amount of the Investment

 

at the rate of one percent (1%) per month from September 27, 2017 (or such later
date of payment to the direction of NESR Holdings) plus Expenses, with any one
of the following three types of assets, determined in NESR Holdings’ sole
discretion:

 

a)        Cash in US Dollars;

 

b)        Target Company stock, on terms set forth in paragraph 5 below; or

 

c)        Shares of stock in NESR Corp at a value of US$10.00 per share,
according to the terms set forth in paragraph 6 below.

 

“Expenses” shall mean reasonable expenses incurred by Investor for reviewing and
entering this Agreement and for receiving payment, if any, which shall include
legal or consulting fees incurred to consider this investment. Investor shall
provide NESR Holdings before the payment due date of the amount of any Expenses
incurred accompanied by supporting documentation or invoices, which amount shall
be reimbursed through the loan repayment. Payment according to these terms shall
be due and payable on or before February 28, 2018. Interest shall accrue at one
and two-tenths percent (1.2%) per month after the due date on the unpaid
principal balance until paid in full.

 

5.      Transfer of Target Company Stock. If NESR Holdings elects to repay the
loan using Target Company stock, NESR Holdings shall transfer to Buyer the
number of shares that were acquired from seller of Target Company stock with the
amount of the Investment. Such transfer of Target Company shares shall
constitute a repayment and satisfaction of principal amount of the loan. NESR
Holdings shall be responsible to pay all costs and expenses of transferring
legal title to Buyer of the Target Company shares. In addition, NESR Holdings
shall pay to Buyer cash in the amount of Expenses and all interest, which shall
be due and payable on or before the date that legal title to the Target Company
shares is transferred to the name of Buyer and share certificates delivered to
Buyer.

 

6.      Transfer of NESR Corp Stock. NESR Holdings will elect to repay the loan
using NESR Corp stock if NESR Corp shareholders first have approved a stock
exchange for Target Company shares. In that event, NESR Holdings will assign,
without compensation, all rights and obligations of NESR Holdings under this
Agreement to NESR Corp. Performing repayment of the loan using NESR Corp stock
requires the prior approval by both the Board of Directors and shareholders of
NESR Corp. Shareholder approval cannot be obtained until NESR Corp has filed
with the Securities and Exchange Commission a registration statement and proxy
form (“Proxy Statement”) requesting shareholder approval to acquire these Target
Company shares.

 

It is the responsibility of Investor to review the Proxy Statement and such
publicly available disclosures and to make Investor’s decision whether to accept
NESR Corp stock in payment of the Loan. Notwithstanding the fact that NESR
Holdings has the discretion to elect the method for satisfaction of this Loan,
Investor shall have the right to first review the Proxy Statement, and if
Investor wishes not to receive NESR Corp stock in payment of the Loan, Investor
must give written notice to NESR Holdings within twenty-one (21) days after the
final Proxy Statement has been filed that Investor elects not to accept NESR
Corp stock in payment of the Loan. If Investor provides notice within twenty-one
(21) days after NESR Corp files the Proxy Statement not to accept NESR Corp
stock in payment of the Loan, then NESR Holdings shall have the right to satisfy
the note in accordance with the terms in paragraph 5 or in cash, in its sole
discretion.

 



 2

 

 

If Investor does not provide such notice timely, then NESR Holdings shall have
the right to assign its Target Company shares acquired with the Investment and
its rights and obligations under this Agreement to NESR Corp for NESR Corp to
repay the debt by transferring NESR Corp stock. NESR Holdings is released of
liability to Investor when NESR Corp transfers the proper number of shares to
satisfy the debt. NESR, in its sole discretion, may choose whether to transfer a
number of shares of NESR Corp stock, equal in value (at US$10.00 per share), to
satisfy the principal amount of debt to Investor and pay cash for the accrued
interest, or to pay a greater number of shares of NESR Corp stock satisfying
both principal and interest and Expenses.

 

7.      Representations and Warranties. Investor affirms, covenants and agrees
to the representations and warranties attached as Exhibit A. Investor attests
and agrees to all statements made in Exhibit A, which are incorporated herein by
reference.

 

8.      Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Texas. The parties agree to resolve any dispute arising out
of or with respect to this Agreement exclusively in the courts of Harris County,
Texas, and both parties agree to submit to the personal jurisdiction of those
appropriate courts in Texas.

 

9.      Assignment. NESR Holdings shall have the right to assign all of its
rights in this Agreement to NESR Corp provided NESR Corp also assumes the
obligations of NESR Holdings under this Agreement to satisfy and pay the debt to
Investor according to the terms hereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 



            NESR HOLDINGS, LTD             By:  /s/ Sherif  Foda     Printed
Name: Sherif  Foda     Title: CEO





            INVESTOR      

 

Printed Name if Entity: Round Up Resource Service, Inc

            By:  /s/ Thomas D. Wood     Printed Name:  Thomas D. Wood    
Title: 

  

 

3